Case 1:17-cv-00622-PLM-RSK ECF No. 60 filed 05/15/19 PageID.1011 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 BAY VIEW CHAUTAUQUA
 INCLUSIVENESS GROUP,

        Plaintiff,                                     Case No. 1:17-cv-622
                                                                1:19-cv-291
 v.
                                                       HONORABLE PAUL L. MALONEY
 THE BAY VIEW ASSOCIATION OF THE
 UNITED METHODIST CHURCH, et al.,

        Defendants.
 _______________________________/


                      ORDER REGARDING CLOSING DOCUMENTS

       This Court having been informed through telephone call from counsel for Defendant in

Case No. 1:17-cv-622 of the agreement between the parties to settle these matters:

       IT IS HEREBY ORDERED that appropriate closing documents shall be filed with the

Court no later than August 30, 2019.



Dated: May 15, 2019                                         /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
